a
Zi21-ckh-FS
CRIMINAL CASE INFORMATION SHEET
Pittsburgh x Erie Johnstown
Related to No. Judge

(All criminal prosecutions arising out of the same criminal transaction or series of transactions are
deemed related).

 

 

CATEGORY: 1. Narcotics and Other Controlled Substances
la. _ Narcotics and Other Controlled Substances
(3 or more Defendants)
2. _X_ Fraud and Property Offenses
2a. __ Fraud and Property Offenses
(3 or more Defendants)

 

3. Crimes of Violence

4, Sex Offenses

5. Firearms and Explosives

6. Immigration

7. All Others
Defendant’s name: . DONALD VARGO.
Is indictment waived: X Yes No
Pretrial Diversion: Yes x No
Juvenile proceeding: | Yes X No
Defendant is: X Male Female
Superseding indictment or information Yes x No

Previous case number:

 

If superseding, previous case was/will be:

Dismissed on defendant’s motion

Dismissed on governments’ motion

After appellate action
Other (explain)

County in which first offense cited
occurred: Butler County

 

Previous proceedings before
Magistrate Judge:

 

Case No.:

 

PLEASE INCORPORATE MAGISTRATE CASE WITH CRIMINAL CASE
Date arrested or date continuous U.S.
custody began:

 

Defendant: is in custody X_ is not in custody

Name of Institution:

 

Custody is on: this charge another charge

another conviction

 

 

 

| ___ State ___ Federal

Detainer filed: ____iyes ___ino

Date detainer filed:

Total defendants: 1
total counts: | 2

Data below applies to defendant No.: 1.

Defendant's name: DONALD VARGO

SUMMARY OF COUNTS
COUNT U.S. CODE OFFENSE FELONY

1 and 2 I18US.C. § 1708 Attempted Theft of Mail x

I certify that to the best of my knowledge the above entries are true and correct.

 

 

DATE: March 1, 2021 /s/ Rebecca L. Silinski
REBECCA L. SILINSKI
Assistant U.S. Attorney
PA ID No. 320774
